Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144302                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 144302
                                                                    COA: 298262
                                                                    Montcalm CC: 2009-012502-FH
  BURTON DAVID CORTEZ,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 27, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion
  holding that the failure to provide Miranda warnings did not violate the defendant’s Fifth
  Amendment rights. We REMAND this case to the Court of Appeals for reconsideration
  of that issue in light of Howes v Fields, 565 U.S. ___; 132 S. Ct. 1181; 182 L. Ed. 2d 17
  (2012). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2012                        _________________________________________
           p0522                                                               Clerk